Citation Nr: 1811866	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected lumbar strain, characterized as spondylolisthesis.

2. Entitlement to an initial rating in excess of 30 percent for arteriosclerotic heart disease.



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1985 to September 1985, October 1986 to April 1989, with service in the Army National Guard from July 2006 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of that proceeding has been prepared and is associated with the file.

Of note, the Veteran had originally appealed all the issues on the Statement of the Case, which included an increased initial rating for his service-connected arteriosclerotic heart disease.  At his hearing, the Veteran specifically withdrew his claim for an increased initial rating for his heart disability.  Therefore, the Board will dismiss the claim for an increased initial rating for the Veteran's heart disability.  See 38 C.F.R. § 21.204 (2017).

In an April 2017 rating decision, the RO granted the Veteran's TDIU claim effective August 12, 2016.  The RO's action in granting a TDIU constitutes a complete grant of the benefit sought on appeal with respect to this claim. Accordingly, an issue of entitlement to a TDIU is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

The Board observes that the Veteran's claim for an increased initial rating for his back condition raises the issue of bilateral lower extremity radiculopathy.  However, the Veteran has filed a separate claim for bilateral upper and bilateral lower extremity radiculopathy, which was denied in a January 2017 rating decision.  The Veteran has filed a Notice of Disagreement (February 2017) and is awaiting a Statement of the Case.  As these issues are still being adjudicated by the Agency of Original Jurisdiction (AOJ), the Board will not take jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  In his July 27, 2016 hearing, the Veteran stated that he wished to withdraw the increased initial rating claim for his service-connected arteriosclerotic heart disease, which was pending before the Board at that time.  He confirmed his wish to withdraw those claims on the record at that hearing, which has been reduced to a written transcript associated with the claims file.

2.  For the entire period on appeal, the Veteran's back disability has been manifested by pain of the lower back, with range of motion, at worse, limited to 60 degrees of flexion.  The Veteran's back disability shows no evidence of range of motion limited to 30 degrees or less, or of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of an increased rating for service-connected arteriosclerotic heart disease have been met.  38 U.S.C. § 7105(b) 2, (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  For the entire period of the appeal, the criteria for the assignment of a disability evaluation of 20 percent disabling, but no higher, for the service-connected lumbar strain, characterized as spondylolisthesis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. The issue of entitlement to an increased initial rating for arteriosclerotic heart disease, was developed for appellate consideration.  During the Veteran's July 2016 hearing, the Veteran's attorney indicated that she wished to withdraw the Veteran's  appeal as to entitlement to an increased initial rating for arteriosclerotic heart disease; therefore, the issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

Legal Criteria

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity. Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, known as staged ratings, based on the facts, may be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  See also 38 C.F.R. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for its finding.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Finally, in evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to the evidence.  Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009); see also Jandreau. 

Analysis

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  38 C.F.R. § 4.71a, DC 5235-5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

The Veteran asserts that his back disability should be rated higher than the 10 percent disability rating initially assigned.  The Board agrees.

In a September 2012 VA examination, the examiner diagnosed the Veteran with Spondylolisthesis on L5-S1, Grade I to II, with extensive scoliosis, as well evidence of malalignment at the L5-S1 level on the order of 25-50%.  The examiner also noted that the Veteran had low back pain and had been taking prescribed painkillers since 2005.  The range of motion measurement for flexion was to 80 degrees and extension was to 28 degrees, with the same values obtained after repetitive use testing.  All other ranges of motion showed no limitations.

In an August 2015 VA examination, the examiner listed chronic low back pain as the primary diagnosis.  The Veteran's initial range of motion for forward flexion was to 75 degrees; his extension was to 5 degrees; his right lateral extension was to 5 degrees; his left lateral extension was to 5 degrees; his right lateral rotation was to 0 degrees, and his left lateral rotation was to 0 degrees.  Upon range of motion measurement after repetitive use, the Veteran's forward flexion was to 60 degrees, his extension was to 0 degrees; his right lateral flexion was to 0 degrees; his left lateral flexion was to 0 degrees; his right lateral rotation was to 0 degrees; and his left lateral rotation was 0 degrees.  His combined range of motion post repetitive use testing was 60 degrees.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40) the Court held that pain may cause functional loss.  However, the pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the repetitive use range of motion measurements contemplate the pain the Veteran experienced while performing the normal working movements of his back.  The Board finds these measurements are the most probative for assessing and assigning a disability rating for the Veteran's back condition, as they reflect the true limitation of motion due to pain required under Johnson.  After a review of the entire record, the Board finds that the preponderance of the evidence favors the award of an initial disability rating of 20 percent, but no higher, for the Veteran's service-connected lumbar strain, characterized as spondylolisthesis.  

Although the Veteran's range of motion was measured to 60 degrees, which reflects the criteria for a 20 percent disability rating, the Veteran did not manifest a limitation of motion that would warrant a higher disability rating than 20 percent.  As noted above, the rating criteria for a rating of 40 percent disability rating requires a finding of forward flexion of 30 degrees or less, or a finding of favorable ankylosis of the entire thoracolumbar spine.  Further, the Board finds that any functional impairment due to his back disability, including during flare-ups, does not more closely approximate limitation of flexion to 30 degrees or less.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under diagnostic code 5243, intervertebral disc syndrome based on incapacitating episodes.  However, none of the VA examiners noted any evidence of doctor prescribed bed rest. 

ORDER

The claim for an increased initial rating for the Veteran's service-connected arteriosclerotic heart disease is dismissed.

An initial rating of 20 percent, for lumbar strain, characterized as spondylolisthesis, is granted.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


